 646319 NLRB No. 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See pars. 8 and 9 of the complaint and the corresponding para-graphs in the Respondent's answer. On October 26, 1995, the Re-
spondent filed a motion to amend par. 9 of its answer in order to
clarify that its refusal to bargain with the Union was technical, for
the sole purpose of testing the Union's certification, and that the Re-
spondent does not admit, and denies to the extent the complaint may
allege, that it refused to bargain with the Union over any interim
changes in employment terms, the subject of a prior letter from the
Union dated October 18, 1995. See also the Respondent's opposition
to the Motion for Summary Judgment at 4, fn. 2. We grant the Re-
spondent's motion to amend its answer. As noted by the Respondent,
the complaint does not specifically allege that the Respondent has
refused to bargain over any interim changes in employment terms,
and the General Counsel has not requested any such remedy in the
Motion for Summary Judgment. Thus, we find that the amendment
does not raise any issue warranting denial of the Motion for Sum-
mary Judgment.2See, e.g., Masonic Hall, 261 NLRB 436 (1982); and MobayChemical Corp., 233 NLRB 109 (1977).Overnite Transportation Company and Teamsters``General'' Local Union No. 200, affiliated with
the International Brotherhood of Teamsters,
AFL±CIO. Case 30±CA±13034November 8, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon a charge filed on September 1, 1995, the Gen-eral Counsel of the National Labor Relations Board
issued a complaint on September 19, 1995, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain and to furnish relevant and
necessary information following the Union's certifi-
cation in Case 30±RC±5660. (Official notice is taken
of the ``record'' in the representation proceeding as de-
fined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and asserting affirmative defenses.On October 10, 1995, the General Counsel filed aMotion for Summary Judgment. On October 12, 1995,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. On October 26, 1995, the
Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits that it has re-fused to bargain with the Union, but attacks the valid-
ity of the Union's certification on the basis of its ob-
jections to conduct affecting the results of the election
in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues requiring ahearing with respect to the Union's request for infor-
mation. By letter dated August 21, 1995, the Union re-
quested the following information from the Respondent
in order to prepare for negotiations: a list of the namesand addresses of all unit employees, including eachemployee's current wage rate and date of hire and
classification, and a copy of all company policies and
work rules, available insurance plans, and any pension
or retirement benefit plans offered. The Respondent's
answer admits that the Union sent the letter requestingthe foregoing information, and that it subsequently re-
fused to bargain with the Union.1Although the Re-spondent's answer effectively denies that the informa-
tion requested by the Union is relevant and necessary,
it is well established that such information is presump-
tively relevant for purposes of collective bargaining
and must be furnished on request.2Finally, the GeneralCounsel's Motion for Summary Judgment specifically
requests that we order the Respondent to furnish the
relevant and necessary information requested by the
Union, and the Respondent has not contested the pro-
priety of such an order in its response to the Notice
to Show Cause.Accordingly, we grant the General Counsel's Motionfor Summary Judgment and will order the Respondent
to bargain and to furnish the requested information to
the Union.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Milwaukee,
Wisconsin (the Respondent's facility), has been an
interstate freight carrier.During the past calendar year ending December 31,1994, the Respondent, in conducting its business oper-
ations, derived gross revenues in excess of $50,000 for
the transportation of freight from the State of Wiscon-
sin directly to locations outside the State of Wisconsin.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), 647OVERNITE TRANSPORTATION CO.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and (7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held March 6, 1995, theUnion was certified on August 14, 1995, as the collec-
tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time dock workers,city drivers, road drivers, yard jockeys and me-
chanics employed by the Employer; but excluding
office clerical employees, managers, guards and
supervisors as defined an the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainBy letter dated August 21, 1995, the Union re-quested the Respondent to provide it with relevant and
necessary information to prepare for negotiations. By
letter dated August 28, 1995, the Respondent
acknowleged receipt of the Union's August 21, 1995
letter requesting information, and advised the Union
that the Respondent was refusing to bargain with the
Union. We find that the Respondent's refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after August 28, 1995, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit and to furnish the Union requested relevant and
necessary information, the Respondent has engaged inunfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); and Burnett Construction Co., 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Overnite Transportation Company, Mil-
waukee, Wisconsin, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with Teamsters ``General''Local Union No. 200, affiliated with the International
Brotherhood of Teamsters, AFL±CIO, as the exclusive
bargaining representative of the employees in the bar-
gaining unit, and refusing to furnish the Union infor-
mation that is relevant and necessary to its role as the
exclusive bargaining representative of the unit employ-
ees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time dock workers,city drivers, road drivers, yard jockeys and me-
chanics employed by the Employer; but excluding
office clerical employees, managers, guards and
supervisors as defined in the Act.(b) On request, furnish the Union with the informa-tion it requested on August 21, 1995.(c) Post at its facility in Milwaukee, Wisconsin, cop-ies of the attached notice marked ``Appendix.''3Cop-ies of the notice, on forms provided by the Regional
Director for Region 30 after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply. 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Teamsters``General'' Local Union No. 200, affiliated with the
International Brotherhood of Teamsters, AFL±CIO, as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
refuse to furnish the Union informa-tion that is relevant and necessary to its role as the ex-
clusive bargaining representative of the unit employ-
ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time dock workers,city drivers, road drivers, yard jockeys and me-
chanics employed by us; but excluding office
clerical employees, managers, guards and super-
visors as defined in the Act.WEWILL
, on request, furnish the Union with the in-formation that it requested on August 21, 1995.OVERNITETRANSPORTATIONCOMPANY